PER CURIAM:
Terrance Reid appeals his 13-month sentence, imposed for violating his supervised release by possessing and using controlled substances. The district court committed no procedural error by discussing treatment options available to Reid before imposing the sentence: the court, as a matter of law, was required to impose some imprisonment; and nothing in the record indicates that rehabilitation (for example, by means of some course of treatment) was a reason for the length of the sentence. To the extent that Reid faults the court simply for discussing rehabilitation and treatment options at sentencing, the doctrine of invited error precludes his argument on appeal: Reid’s counsel introduced the topic at the hearing. Moreover, for the court to discuss rehabilitation at sentencing is not error. See United States v. Vandergrift, 754 F.3d 1303, 1311 (11th Cir.2014).
AFFIRMED.